Citation Nr: 1420842	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  08-21 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel



INTRODUCTION

The Veteran served on active duty from September 1972 to September 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Board observes that the Veteran was scheduled for his requested hearing before a Veterans Law Judge via video conference in March 2011; however, he did not appear at the RO for his hearing.  There is no indication that a January 2011 letter notifying the Veteran of his hearing date was returned as undeliverable.  Additionally, he has not given good cause for his failure to appear or requested that his hearing be rescheduled.  Therefore, the Board considers the Veteran's request for a hearing before a Veterans Law Judge to be withdrawn.  38 C.F.R. § 20.704(d) (2013).

In June 2012, the Board remanded this case for additional development, and the case has been returned for further appellate review.

The Board notes that it has reviewed both the Veteran's physical claims file and the electronic claims files in Virtual VA and the Veterans Benefits Management System (VBMS) to ensure that the complete record is considered.


FINDINGS OF FACT

1.  The Veteran did not exhibit a chronic right knee disability in service, right knee arthritis is not shown within one year after discharge from active duty service, and a right knee disability is not otherwise shown to be associated with the Veteran's active duty service.

2.  The Veteran did not exhibit a chronic left knee disability in service, left knee arthritis is not shown within one year after discharge from active duty service, and a left knee disability is not otherwise shown to be associated with the Veteran's active duty service.


CONCLUSIONS OF LAW

1.  A right knee disability was not incurred in service, and right knee arthritis cannot be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  A left knee disability was not incurred in service, and left knee arthritis cannot be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act 

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2013)). 

The notice requirements of the VCAA require VA to notify the veteran of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence the veteran is responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements, however, may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that the notification requirements of VCAA have been satisfied in this case.  In this regard, the Board notes an evidentiary development letter dated in July 2007 in which the RO advised the appellant of the evidence needed to substantiate his service connection claims.  This letter was sent prior to the initial adjudication of the Veteran's claims in September 2007.  The appellant was advised in this letter of his and VA's responsibilities under VCAA, to include what evidence should be provided by him and what evidence should be provided by VA.  This letter further advised the Veteran as to the type of evidence needed to substantiate both the disability rating and effective date elements of his claims.

The Board further finds that the duty to assist requirements of VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 and 5103A.  Specifically, the Board finds that all obtainable evidence identified by the Veteran relative to the issues on appeal has been obtained and associated with the claims folder.  In particular, the Board notes that the RO obtained the Veteran's service treatment records, VA medical records, and available private medical records.

The Veteran also underwent a VA examination in connection with his claims in August 2012.  The Board finds that the resulting VA examination report is adequate for the purpose of determining the claims decided herein.  The examination report reflects review of the claims file.  During the examination, the examiner elicited from the Veteran his history of complaints and symptoms and provided clinical findings detailing the examination results.  The examiner also provided a diagnosis and etiology opinion and explained the reasons and bases for this opinion.  For these reasons, the Board concludes that the August 2012 VA examination report in this case provides an adequate basis for a decision on the Veteran's claims.

The evidence of record provides sufficient information to adequately evaluate the claims.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Service Connection

The Veteran has claimed entitlement to service connection for right and left knee disabilities.  He essentially contends that he incurred these disabilities as a result of his military service.

In general, applicable laws and regulations state that service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That a condition or injury occurred in service alone is not enough; there must be disability resulting from that condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for chronic disabilities, such as arthritis, if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for certain chronic disabilities may be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b)(2013).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. Feb. 21, 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).

To establish a right to compensation for a present disability, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In his June 2007 claim, the Veteran reported that he injured his knees while on active duty.  In his July 2008 substantive appeal, the Veteran reported that he injured his knees during jump training.  

The Veteran's service treatment records reflect that his lower extremities were found to be clinically normal at the time of his August 1972 enlistment examination.  He expressly denied any history of, or current, trick or locked knee problems on his August 1972 enlistment medical history report.  Likewise, his lower extremities were found to be clinically normal during a January 1973 airborne physical and a July 1975 separation examination.  He expressly denied any history of, or current, trick or locked knee on his January 1973 airborne physical medical history report.  (There was no separation medical history report.)  A February 1975 service treatment record notes that the Veteran sought treatment because his right knee had been hurting for two days.  There was no swelling or tenderness.  Service treatment records contain no right knee diagnosis and reflect that the Veteran did not otherwise complain of, or seek treatment for, right knee symptoms during service.  These records reflect that the Veteran never complained of, or sought treatment for, left knee symptoms during service.

The earliest post-service evidence of a disability of either knee appears in a January 1993 private medical record noting that the Veteran reported having had left knee pain since December 23, 1992.  He reported that he "doesn't remember or recall any type of injury or trauma to his knee, just complains that it hurts, swells, and pops."  A March 1993 record likewise notes that the Veteran "began having problems with his left knee about 12-23-92 with no particular history of injury."  It describes the Veteran's symptoms and notes that a January 1993 MRI showed a torn medial meniscus.  In March 1993, the Veteran underwent a chondrectomy of the medial femoral condyle after a diagnostic arthroscopy showed an intact medial meniscus and chondral fracture of the medial femoral condyle.

An April 1994 private medical record notes that the Veteran "stepped down off a tractor trailer and twisted his right knee on 3-5-94 and since that time has had persistent pain, swelling, popping, catching and discomfort in his knee."  The Veteran expressly denied any previous injury.  Following examination and x-rays, the doctor diagnosed posterior horn medial meniscus tear, chronic, and chondromalacia medial femoral condyle.  The Veteran subsequently underwent an arthroscopic debridement of the medial femoral condyle.  

A May 1996 private medical record notes that the Veteran sought treatment after suffering a right knee injury playing softball.  In terms of past medical history, it was noted that the Veteran "had a medial meniscus tear back in 1994, for which he had surgery and he did well afterwards."  Another May 1996 record notes that the Veteran had been found to have significant medial gonarthrosis at the time of the prior medial meniscectomy.  The doctor noted an impression of a possible retear of the medial meniscus and medial gonarthrosis.  

VA medical records reflect that the Veteran sought treatment for bilateral knee swelling in April 2009 and, in February 2011, he reported that he had been having knee pain for the past two weeks.  

The Veteran underwent a VA examination in August 2012.  The resulting examination report reflects review of the claims file and interview, examination, and diagnostic testing of the Veteran.  Based on the above, the examiner diagnosed bilateral knee arthritis and noted that the Veteran had had a right meniscal tear.  The examiner opined that the Veteran's current knee disabilities were less likely than not incurred in or caused by his military service.  In giving her rationale, the examiner noted that the Veteran's service treatment records reflect that he was evaluated at sick call in February 1975 for right knee pain of two days' duration without etiology or diagnosis.  According to private medical records, the Veteran began having more problems with his bilateral knees starting in 1993, such as a meniscus tear, effusion, and gonarthritis.  The examiner noted that there is almost a 20-year difference between the initial right knee complaint and the diagnosis of a ligament tear, effusion, and gonarthritis.  The examiner opined that it is less likely than not that the bilateral knee condition is associated with the right knee complaint in 1975.  She also noted there is no evidence in the medical records of jumper's knee or injury associated with active service duty.  

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his or her knowledge and skill in analyzing the data, and his or her medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448- 9 (2000).

In the case at hand, the examiner is a nurse practitioner who is qualified through education, training, or experience to provide competent medical evidence under 38 C.F.R. § 3.159(a)(1).  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  The examiner thoroughly reviewed the claims file and interviewed and examined the Veteran.  She supported her opinion through citation to the Veteran's pertinent medical history, explaining her basis for finding that the Veteran's current knee disabilities were related to post-service injuries rather than any in-service duties.   She discussed in particular how the Veteran's current knee disabilities did not manifest in service or for 20 years following his separation therefrom.  The examiner's opinion is consistent with the other evidence of record.  While the Veteran currently attributes his knee disorders to in-service activities, statements he made during the course of seeking medical treatment show he attributed his knee complaints to post-service events and he even denied a prior history of injury.  The Veteran's current statements are inconsistent with earlier statements and therefore, his current statements are not credible.  For these reasons, the Board finds the August 2012 VA examiner's opinion to be highly probative to the question at hand.

The Board notes that the only contrary opinion of record comes from the Veteran himself, who believes there is a link between his current bilateral knee disabilities and his military duties, in particular his activities of jump training.  The Board recognizes that there are instances in which lay testimony can provide probative evidence in medical matters.  A lay person may be competent to offer testimony on certain medical matters, such as describing symptoms observable to the naked eye, or even diagnosing simple conditions.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, as a lay person, the Veteran is not competent to offer testimony on the medical question presented here as to whether his knee disabilities that first manifested approximately 20 years following service were related to in-service activities or right knee pain.  The Board further notes that evidence of a prolonged period without medical complaint, and the amount of time that has elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In the absence of competent evidence of arthritis for at least two decades following the Veteran's separation from service, service connection for bilateral knee arthritis cannot be granted on a presumptive basis.

In summary, the Board finds that a preponderance of the evidence is against finding a link between the Veteran's right and left knee disabilities and his military service.  The Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against these claims, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, entitlement to service connection for right and left knee disabilities is not warranted.



ORDER

Entitlement to service connection for a right knee disability is denied.

Entitlement to service connection for a left knee disability is denied.



____________________________________________
TANYA A. SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


